American Century Asset Allocation Portfolios, Inc. Prospectus and Summary Prospectus Supplement LIVESTRONG® Income Portfolio■ LIVESTRONG® 2015 Portfolio LIVESTRONG® 2020 Portfolio■ LIVESTRONG® 2025 Portfolio LIVESTRONG® 2030 Portfolio■ LIVESTRONG® 2035 Portfolio LIVESTRONG® 2040 Portfolio■ LIVESTRONG® 2045 Portfolio LIVESTRONG® 2050 Portfolio■ LIVESTRONG® 2055 Portfolio One Choice Portfolio®: Very Conservative One Choice Portfolio®: Conservative One Choice Portfolio®: Moderate One Choice Portfolio®: Aggressive One Choice Portfolio®: Very Aggressive Supplement dated January 18, 2012 ■ Summary Prospectuses and Prospectuses dated December 1, 2011 Irina Torelli, Vice President and Portfolio Manager, has taken a temporary leave of absence from American Century Investments. ©2012 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-745001201
